Wright, J.,
dissenting. I must respectfully dissent.
*52I
The trial court, in resentencing appellant, restricted its consideration of mitigating evidence to that offered by the appellant at his 1984 trial. Although it did permit appellant’s counsel to proffer what the testimony of its witnesses would be, there is no indication that the trial court placed any weight upon the proffered evidence.
In our decision remanding appellant to the trial court for a resentencing “trial,” State v. Davis (1988), 38 Ohio St.3d 361, 372, 528 N.E.2d 925, 936, I believe we intended the trial court to sentence the appellant after a full hearing, including the reintroduction of mitigating evidence from the first sentencing as well as any post-trial mitigating evidence. In reviewing the cases cited by appellant and rejected by the majority, I would hold that appellant was denied “the type of individual consideration of relevant mitigating factors required in capital cases.”
As indicated by the United States Supreme Court, courts are required to consider any evidence in mitigation that a defendant is able to present at the time of his sentencing. As the court noted in Lockett v. Ohio (1978), 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973, the Constitution requires “[t]hat the sentencer, in all but the rarest kind of capital case, not be precluded from considering, as a mitigating factor, any aspect of a defendant’s character or record * * * that the defendant proffers as a basis for a sentence less than death.” (Emphasis sic; footnotes omitted.) Id. at 604, 98 S.Ct. at 2964-2965,
57 L.Ed.2d at 990. A sentencer “may not refuse to consider or ‘ “be precluded from considering” ’ any relevant mitigating evidence.” Hitchcock v. Dugger (1987), 481 U.S. 393, 394, 107 S.Ct. 1821, 1822, 95 L.Ed.2d 347, 350. These directives are just as important in resentencing as they are in the original sentencing, and are consistent with the directive in R.C. 2929.04(C) that a defendant “be given great latitude” in presenting evidence of mitigating factors. Because I believe that our system for imposing the death penalty permits the defendant to present any relevant evidence in mitigation when his life is on the line, I would vacate the sentence of death and remand the case to the trial court for a new resentencing hearing.
II
I am also troubled by the court of appeals’ treatment of its duty to independently review the sentence pursuant to R.C. 2929.05. The review it engaged in can be described as cursory at best. The independent weighing required by the statute consisted of merely a reaffirmation of the appellate court’s original determination that the sentence of death was proper, because in its view, appellant “presented no argument” to convince the court to the *53contrary. Implicit within the court of appeals’ opinion in its review of the sentence was a belief that its prior determination was entitled to a presumption of validity that needed to be overcome by appellant’s argument. Clearly it was improper for the court to rely upon its prior determination, which we vacated, to forgo its statutory duty to independently review the sentence of death.
It has been suggested that any error resulting from the failure of the court of appeals to perform its reviewing function can be cured by our own independent review of the sentence. I am troubled, however, by our continual reliance upon this court’s independent review as a means to remedy errors below. The case at bar is an excellent example of how the system of checks envisioned by the General Assembly to ensure the proper application of the death penalty has so failed that our own independent review cannot possibly restore the system to its intended function.
In this case, the system failed first at the trial level, where the defendant was precluded from introducing mitigating evidence, and then at the appellate level, where the court failed to independently review the death sentence. If our multi-tiered system of review is to function to prevent the arbitrary imposition of the death penalty, State v. Gillard (1988), 40 Ohio St.3d 226, 235, 533 N.E.2d 272, 282, it is imperative that each court involved in the case fully assume its statutory responsibilities to the letter of the law. Anything less than a full commitment will result in a system that is constitutionally infirm and lacking in respect.
Appellant is entitled to have the trial court consider his evidence in mitigation and to have the court of appeals review that evidence in its independent review. Accord State v. Maurer (1984), 15 Ohio St.3d 239, 15 OBR 379, 473 N.E.2d 768, paragraph four of the syllabus. For all the reasons set forth above, I would reverse the appellate court and remand the appellant to the trial court for resentencing.